Case: 16-11555      Document: 00514283281         Page: 1    Date Filed: 12/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-11555                                   FILED
                                  Summary Calendar                         December 21, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                   Clerk


                                                 Plaintiff-Appellee

v.

STEPHEN MACK,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 7:15-CR-14-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Stephen Mack has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Mack has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Mack’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11555    Document: 00514283281    Page: 2   Date Filed: 12/21/2017


                                No. 16-11555

appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2